Citation Nr: 1316864	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  08-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for non-Hodgkin's lymphoma, from February 1, 2006.  

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with peripheral neuropathy of both upper and lower extremities. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2005, June 2006, and November 2007 rating decisions issued by the Department of Veteran Affairs (VA) Regional Office (RO).  

In a February 2004 rating decision, the RO in Atlanta, Georgia initially granted service connection and assigned a noncompensable (0 percent) rating for non-Hodgkin's lymphoma, effective June 2, 2003.  After a VA examination performed later that month, the RO granted an initial 100 percent rating in a March 2004 rating decision.  In March 2005, the RO issued a rating decision in which it proposed reducing the rating for this disability to 0 percent.  The Veteran requested a hearing regarding the proposed reduction in April 2005; however, in November 2005, he withdrew his hearing request.  In the November 2005 rating decision, the Montgomery RO reduced the rating from 100 percent to 0 percent, effective February 1, 2006.  

In the June 2006 rating decision, the RO in Jackson, Mississippi, in pertinent part, continued a 20 percent rating for type II diabetes mellitus with peripheral neuropathy of both upper and lower extremities.  The RO commented that peripheral neuropathy of the upper and lower extremities was being incorporated into the evaluation of the Veteran's diabetes mellitus, because these conditions were not shown to be compensable.  

In the November 2007 rating decision, the Montgomery RO, in pertinent part, denied a TDIU.  

Regarding the rating of the Veteran's service-connected non-Hodgkin's lymphoma, this matter has been characterized by the RO as the propriety of the reduction of the 100 percent evaluation to 0 percent.  However, the Veteran's non-Hodgkin's lymphoma has been evaluated pursuant to Diagnostic Code 7709.  This diagnostic code contains a temporal element.  It mandates the assignment of a 100 percent rating for a certain period of time followed by a VA examination to determine the degree to which any residuals are disabling.  See 38 C.F.R. § 4.117, Diagnostic Code 7709 (2012).  Accordingly, this claim is most appropriately characterized as entitlement to a compensable rating for non-Hodgkin's lymphoma, from February 1, 2006.  See Rossiello v. Principi, 3 Vet. App. 430 (1992).  

The Board has reviewed the Veteran's Virtual VA file and finds that it does not include any additional relevant documents.

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by Disabled American Veterans (as reflected in an October 2005 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In January 2008, the Veteran filed a VA Form 21-22 appointing the American Legion as his representative.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that further action on the claims on appeal is warranted.  

As an initial matter, the record reflects that there are outstanding records which are potentially pertinent to the claims on appeal.  

In this regard, a VA vocational rehabilitation counselor (VRC) submitted a letter in November 2006 to support the Veteran's claim for a TDIU.  The VRC stated that he had evaluated the employment potential for the Veteran earlier in November 2006, following his application for vocational rehabilitation and employment benefits, but, after a careful examination, he concluded that, because of the Veteran's worsening service-connected disabilities, it was no longer feasible to expect him to achieve a vocational goal.  While one page of a November 2006 letter advising the Veteran that he had been denied any training or Independent Living Services under Vocational Rehabilitation and Employment guidelines, has been associated with the claims file, the Veteran's vocational rehabilitation records or file is not currently available for the Board's review.  

As any VA vocational rehabilitation records are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, treatment records from the Birmingham VA Medical Center (VAMC), to include the Anniston/Oxford Clinic, dated from January 2006 to April 2011 indicate that the Veteran had an electromyogram (EMG) in November 2007.  However, the results of this EMG are not currently of record; rather, the reader is "referred to the attached scanned document" and it is noted that such can be accessed in the Computerized Patient Record System (CPRS).  The Board is unable to access this record in CPRS.  Therefore, on remand, the results of any EMG testing performed in November 2007 should be obtained and associated with the claims file or Virtual VA e-folder.  Moreover, the Veteran reported in a March 2010 statement that he saw Dr. L. at the Birmingham VAMC in January 2010.  The claims file includes treatment records from the Birmingham VAMC dated from January 2006 to November 2009 and from January 2010 to April 2011, with the earliest treatment record from January 2010 dated on the 6th.  The records presently available for the Board's review do not reflect any treatment from Dr. L. in January 2010.  Any outstanding records of such treatment should be obtained on remand.  Further, as the claim is being remanded, any more recent VA treatment records from the Birmingham VAMC, to include the Anniston/Oxford Clinic, dated since April 2011 should be associated with the claims file or Virtual VA e-folder.  Dunn, 11 Vet. App. at 466-67 (1998); Bell, 2 Vet. App. at 613.  

Also, an October 2010 screenshot from CAPRI indicates that the Veteran may have received treatment at the Atlanta VAMC.  No records from this facility are presently available for the Board's review.  On remand, the AMC/RO should request any outstanding pertinent treatment records from the Atlanta VAMC.  

Additionally, the record includes a March 2011 Social Security Administration (SSA) inquiry which reflects that a claim was denied.  The Veteran has previously submitted statements from his private physician indicating that he is totally disabled due to several conditions, including his non-Hodgkin's lymphoma and diabetes mellitus.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  As the Veteran's SSA records have not previously been associated with the claims file and may be pertinent to the claims on appeal these records should be requested.

VA also has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  The report of a January 2010 VA mental disorders examination reflects that the Veteran had several significant non-psychiatric illnesses, including non-Hodgkin's lymphoma and type II diabetes mellitus with nephropathy.  The Veteran reported that he received VA treatment and was treated by Dr. J.W.C. in Austell, Georgia.  While treatment records from Dr. J.W.C. dated from October 2003 to November 2007 have been associated with the claims file, and this physician submitted a letter outlining the Veteran's health problems in February 2008, the January 2010 VA examination report indicates that more recent treatment records are available.  On remand, any records of treatment from Dr. J.W.C., dated since November 2007, should be requested.  

The record also reflects that the Veteran was admitted to a private hospital for an episode of pancreatitis around July 2007.  Treatment records regarding this hospitalization are not of record.  However, because he reported during VA treatment in August 2007 that he had a worsening of his pain and fatigue, as well as nausea with eating, (symptoms which he has also suggested are related to his non-Hodgkin's lymphoma) since this admission, these records should be requested on remand.  

During VA treatment in January 2009, the Veteran reported that he was currently working with a chiropractor twice a month, which helped with pain management.  He further stated that he had been receiving treatment for soreness and headaches from Dr. L. for the past ten years.  On remand, treatment records from these providers should also be requested.  

Further, the record reflects that the Veteran has been in receipt of pension from his previous employment with the City of Atlanta since April 2004.  During a January 2011 VA mental disorders examination, the Veteran reported that he had retired in 2004 due to his lymphoma and associated problems and had been re-evaluated two years earlier but was told he could not come back to work due to ongoing health problems.  No records regarding a re-evaluation for employment with the City of Atlanta are currently of record.  As records pertaining to the Veteran's re-evaluation for employment may be pertinent to the appeal these records should be requested on remand.  See 38 C.F.R. § 3.159(c)(1) (2012).

In addition to the foregoing, the Board finds that new VA examinations are needed to properly evaluate each of the matters on appeal.  

Regarding the Veteran's non-Hodgkin's lymphoma, this disability is evaluated pursuant to Diagnostic Code 7709.  This diagnostic code provides that a 100 percent rating is assigned for Hodgkin's disease with active disease or during a treatment phase.  A note to the diagnostic code states that the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals.  38 C.F.R. § 4.117, Diagnostic Code 7709.  

In a February 2004 rating decision, the RO initially granted service connection and assigned a noncompensable (0 percent) rating for non-Hodgkin's lymphoma, effective June 2, 2003.  The Veteran was afforded a VA examination later that month to evaluate his non-Hodgkin's lymphoma.  The Veteran reported that he had been on chemotherapy for several weeks and was currently on Rituxan every six months.  He reported that he had his last treatment in January and was scheduled for another round of treatment in July 2004.  The examiner commented that the Veteran was still on treatment for his condition, which would continue for many years.  He added that the Veteran's disease was characterized by relapses and progression; hence, the Veteran needed constant surveillance.  

Based on the February 2004 VA examination report, the RO assigned an initial 100 percent rating in the March 2004 rating decision, noting that a 100 percent rating is assigned during active disease or treatment.  The RO indicated that the assigned evaluation was not considered permanent, and was subject to a future review examination in December 2004.  

In February 2005, the RO requested an examination to evaluate the Veteran's non-Hodgkin's lymphoma.  The examiner was asked to determine the Veteran's current level of disability and, if his condition was in remission, he or she was to state the last date of treatment.  On VA examination later that month, the Veteran reported that he had started on chemotherapy in March 2003 and was still on medication.  Specifically, he stated that he was still on chemotherapy with Rituxan and that his treatment was not complete.  The Veteran added that he did not know the expected date of completion of treatment.  The Veteran reported that the symptoms of his condition were swollen lymph nodes in the groin and neck.  He also described residuals secondary to malignancy and treatment, including weakness, cramps, pain, numbness of the feet, and erectile dysfunction.  On examination, lymph glands were not palpable.  The diagnosis following examination was Hodgkin's lymphoma.  The examiner responded to the question regarding whether or not the condition was in remission and the last date of treatment by commenting that there was no lymph node enlargement or anemia on examination and the disease was currently in remission.  However, he added that the Veteran stated that he was still on medications.  The examiner remarked that lymphoma is one of the cancers that is treatable and the disease was currently in remission, although the Veteran would require constant follow-up by his oncologist to detect early recurrence.  

In March 2005, the RO issued a rating decision in which it proposed reducing the rating for Hodgkin's lymphoma to 0 percent, stating that a noncompensable evaluation is assigned in the absence of recently active disease or significantly disabling residuals.  

In July 2005, the RO requested a medical opinion in light of the fact that Hodgkin's lymphoma is to be evaluated as 100 percent disabling with active disease or during a treatment phase.  See 38 C.F.R. § 4.117, Diagnostic Code 7709.  The RO asked whether it was possible for a disease to be in remission and yet the Veteran still be taking chemotherapy.  The RO questioned whether, if the Veteran was still being treated, he should be considered as having active disease.  The medical officer responded later that month stating that he needed some clinical records from the physician treating the Hodgkin's disease, as the chart indicated a recurrence of disease, but no records were available which indicated this.  

In the November 2005 rating decision, the RO reduced the rating of Hodgkin's lymphoma from 100 percent to 0 percent, effective February 1, 2006.  The RO noted that the medical officer had opined in July 2005 that there were no records available to indicate a reoccurrence of the Veteran's disease and there was no other medical evidence showing that the condition had reoccurred.  The RO stated that a noncompensable rating was assigned in the absence of recently active disease or significantly disabling residuals.  

The Veteran, however, has described residuals associated with his non-Hodgkin's lymphoma and treatment for that condition.  For example, in his December 2005 notice of disagreement (NOD) the Veteran indicated that he had weakness, nervousness, sleeplessness, depression, and an inability to carry out routine daily tasks as a result of his cancer and chemotherapy.  On VA general medical examination in February 2006, the Veteran described residuals of non-Hodgkin's lymphoma, including numbness in his hands, feet, face, and neck.  In a November 2006 letter, the Veteran stated that, while his non-Hodgkin's lymphoma was in remission, he had significantly disabling residuals from the cancer and its treatment which were getting worse every day.  During a January 2010 VA mental disorders examination, the Veteran said that the effects of chemotherapy for non-Hodgkin's lymphoma had significantly affected his life.  He reported impaired vision, nausea with most meals, and limitations on activities.  

In addition to the Veteran's assertions, a December 2003 treatment record from the Veteran's private oncologist notes that the Veteran had bouts of repeated upper respiratory symptomatology consistent with bronchitis.  The physician stated that it was conceivable that the chemotherapy regimen received by the Veteran may have something to do with these occurrences, perhaps based on prolonged immunosuppression.  The physician acknowledged that immunosuppression could be long-lasting.  In March 2008, the Veteran was treated for an acute upper respiratory infection/reactive airway disease/fever/viral illness versus community acquired pneumonia inadequately treated.  

VA treatment records also reflect that the Veteran had a chronic pain management consultation in January 2009 for pain in the lower back, upper back, neck, shoulder, head (including headaches), leg, foot, arm, hand, chest/thorax, buttocks, face, and mouth (including teeth), as well as generalized muscle pain and pain at a surgical site.  He reported chronic pain syndrome for five years since his chemotherapy for non-Hodgkin's lymphoma.  There were no tender points suggestive of fibromyalgia.  In addition to pain, he described numbness and tingling in the bilateral arms when lying down.  The impression included chronic pain, generalized musculoskeletal pain and myalgia, bilateral knee pain, and hip pain, left greater than right.  The Veteran's active problems, as recently documented in January 2011, include myofascial pain syndrome.  In April 2009, the Veteran reported nausea after every meal since chemotherapy.  

Because VA undertook to provide the Veteran a VA examination to evaluate his non-Hodgkin's lymphoma, the Board must ensure that such examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, to ensure that the record reflects the current severity of any and all residuals of the Veteran's non-Hodgkin's lymphoma, and treatment for that disability, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

In evaluating any pain or numbness which is a residual of non-Hodgkin's lymphoma, the examiner should, to the extent possible, distinguish any such symptoms from the service-connected peripheral neuropathy associated with the Veteran's diabetes mellitus.  See 38 C.F.R. § 4.14; compare 38 C.F.R. § 4.14 (the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided) and Esteban v. Brown, 6 Vet. App. 259 (1994) (while pyramiding of disabilities is to be avoided pursuant to 38 U.S.C. § 1155 and 38 C.F.R. § 4.14, it is possible for a veteran to have separate and distinct manifestations from the same injury permitting two different disability ratings).  

Further, diagnostic Code 7709 provides a 100 percent rating for Hodgkin's disease with active disease or during a treatment phase.  38 C.F.R. § 4.117, Diagnostic Code 7709 (emphasis added).  The Veteran reported during the February 2005 VA examination that he was still on medication for non-Hodgkin's lymphoma.  Review of treatment records from his oncologist reflect that the Veteran was seen for follicular lymphoma in April 2004.  The physician noted no evidence of disease.  A July 2004 treatment record indicates that the Veteran was to proceed with "maintenance Rituxan." Subsequent treatment records from this facility describe the Veteran's lymphoma as in remission with no evidence of disease and do not mention any further treatment with Rituxan.  Treatment with Rituxan in January and July 2004 is consistent with the plan as outlined during treatment in December 2003, at which time the Veteran's oncologist indicated that the Veteran would be given a series of four cycles of maintenance Rituxan in January with another series six months later.  

In light of the Veteran's February 2005 statement, the VA examiner should be asked to clarify whether the Veteran has received any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures for non-Hodgkin's lymphoma since July 2004 or whether he has had active disease at any time since July 2004.  

Regarding his diabetes mellitus, this disability was evaluated on VA examination in February 2006.  The Veteran denied having any ketoacidotic events or hospitalizations related to his diabetes in the past year.  He denied hypoglycemic reactions.  He reported that he was on a restricted diet (a diabetic low-carb diet), but was not on any other restrictions related to his diabetes.  He reported taking Actos and seeing his diabetic care provider every two to four months.  

The Veteran was also afforded a VA peripheral nerves examination in February 2006.  He gave a history of pain, numbness, and tingling in his hands and feet beginning about one year earlier.  He stated that, what had begun in his toes had come to involve his whole foot, occasionally up to his knees.  In regard to the upper extremities, he reported that his whole hands were involved, occasionally to just above his elbows.  The Veteran denied having tried medications for his numbness, tingling, and pain.  On examination, motor examination was 5/5 in the upper extremities, with the exception of the left shoulder and biceps.  This portion of the examination was limited due to a recent surgical procedure on the biceps and tendon rotator cuff.  Strength in the upper extremities was at least 4/5, but was somewhat limited due to pain.  Strength was 5/5 throughout the lower extremities.  Deep tendon reflexes were 2+ throughout, except for ankle jerks, which were 1+.  Sensory examination was normal to pinprick, light touch, and vibratory sense throughout, although there was, perhaps, decreased vibratory sense in the toes.  The examiner commented that the Veteran had had diabetes for 30 years and exhibited a very textbook pattern of neuropathic pain which was, more likely than not, due to his diabetes mellitus.  She added that a nerve conduction study would not be helpful in the Veteran's case because small fiber nerves in the extremities are not tested in routine nerve conduction studies and, therefore, would likely be normal.  The examiner added that, as a result of the Veteran's painful neuropathy, it was very difficult for him to walk, move around, and do his activities of daily living.  

In August 2007, the Veteran was seen in the VA rheumatology clinic, at which time he reported improved neuropathy with gabapentin until he had been admitted to the hospital with an episode of pancreatitis one month earlier.  Examination revealed decreased sensation in a stocking distribution.  An October 2007 VA rheumatology note reflects that the Veteran gave a one month history of worsening pain, including in his feet.  He was again seen the following month for his chronic myofascial pain and lower extremity neuropathy.  He gave a one month history of significant worsening of myalgias and lower extremity burning dysesthesias of his feet.  Examination revealed decreased sensation in the bilateral feet.  The impression was chronic pain associated with myofascial pain syndrome and neuropathy, questionably related to chemotherapy versus diabetes mellitus, with a significant flare associated with increased stress and poor sleep.  Reflexes in the bilateral upper extremities were 1+ in January 2009. 

The foregoing VA treatment records suggest a worsening of the Veteran's peripheral neuropathy since February 2006.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381; VAOPGCPREC 11-95 (1995).  Accordingly, the Veteran should be afforded a new VA examination to evaluate his diabetes mellitus and associated peripheral neuropathy on remand.  

In evaluating the peripheral neuropathy associated with diabetes mellitus, the examiner should, to the extent possible, distinguish symptoms attributable to the peripheral neuropathy associated with diabetes mellitus from those attributable to any nonservice-connected disability.  The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The examiner should also, to the extent possible, distinguish symptoms attributable to the peripheral neuropathy associated with diabetes mellitus from those which are classified as residuals of the service-connected non-Hodgkin's lymphoma.  See 38 C.F.R. § 4.14.  

Regarding the claim for a TDIU, in an April 2005 statement, Dr. J.W.C. indicated that the Veteran was totally disabled because of recurrent non-Hodgkin's lymphoma, diabetes, hypertension, and the effects of chemotherapy.  

A VA medical opinion was obtained in April 2007 regarding the clam for a TDIU.  The examiner indicated that the claims file was not available, although CPRS records were reviewed.  The examiner stated that the Veteran had non-Hodgkin's lymphoma, in remission, type 2 diabetes mellitus, depression, and hypertension.  In regard to each of these conditions, the examiner commented that he did not find any evidence in the Veteran's CPRS records indicating that the condition would affect his ability to obtain or maintain gainful employment.  The examiner also noted that the Veteran had left shoulder rotator cuff tear, status post surgical repair, diffuse arthralgias, and diabetic neuropathy.  He commented that these conditions might place some limitations on the Veteran in performing certain jobs requiring physical labor, but did not prevent more sedentary occupations.  

In a February 2008 letter, the Veteran's private physician, Dr. J.W.C., wrote that the Veteran had been his patient since 1989 and suffered from diabetic neuropathy, non-Hodgkin's lymphoma, elevated blood pressure, elevated lipids, degenerative joint disease, and gastroesophageal reflux disease.  Dr. J.W.C. opined that the Veteran was totally disabled due to these conditions.  More recently, a January 2010 VA mental disorders examination report includes the examiner's opinion that, as a result of his cancer diagnosis and subsequent treatment, the Veteran lost the capacity to work because of his reduced immune capacity after chemotherapy.  

As noted above, the April 2007 VA examiner did not review the claims file.  A review of the claims file is not a mandatory prerequisite for providing an adequate opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  However, the Board finds that a complete review of the claims file would be helpful in adjudicating this claim.

In light of the foregoing, as well as the February 2008 letter and January 2010 VA examination report, the Board finds that the Veteran should be afforded a new VA examination to obtain a medical opinion as to whether the Veteran's service-connected disabilities, alone, render him unable to secure and follow a substantially gainful occupation, consistent with this education and experience.

Finally, in light of the Board's recharacterization of the claim for a compensable rating for non-Hodgkin's lymphoma, from February 1, 2006, the Veteran should be provided notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) regarding this claim on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of his service-connected disabilities, to include non-Hodgkin's lymphoma (including residuals of this disability), diabetes mellitus, and peripheral neuropathy.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for (1) treatment records from the Birmingham VAMC (to include the Anniston/Oxford Clinic) dated since April 2011, as well as the report of a November 2007 EMG and any record of treatment with Dr. L. dated in January 2010; (2) any outstanding pertinent treatment records from the Atlanta VAMC; (3) any outstanding pertinent treatment records from Dr. J.W.C., dated since November 2007; (4) records regarding treatment for an episode of pancreatitis around July 2007; (5) any outstanding pertinent treatment records from a private chiropractor, as referenced during VA treatment in January 2009; and, (6) any outstanding pertinent treatment records from Dr. L., as referenced during VA treatment in January 2009.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for a compensable rating for non-Hodgkin's lymphoma, from February 1, 2006.  

3. Associate with the claims file the Veteran's VA vocational rehabilitation folder.

4.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claims remaining on appeal, as well as copies of all medical records underlying those determinations.  

5.  Undertake appropriate action to obtain all documents pertaining to the Veteran's reevaluation for employment with the City of Atlanta, around 2008 or 2009, as described during the January 2011 VA mental disorders examination.  

6.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate his non-Hodgkin's lymphoma, to include any residuals of that disability.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should identify and describe the severity of any and all residuals associated with the Veteran's non-Hodgkin's lymphoma and his treatment for that disability, to include, weakness, sleeplessness,  pain, numbness, vision impairment, nausea, and respiratory infections.  

In evaluating any pain or numbness which is a residual of non-Hodgkin's lymphoma or treatment for that disability, the examiner should, to the extent possible, distinguish any such symptoms from the service-connected peripheral neuropathy associated with the Veteran's diabetes mellitus.  

Considering the Veteran's statement made during the February 2005 VA examination, that he was still on medication for non-Hodgkin's lymphoma, as well as the treatment records of record, the examiner should clarify whether the Veteran has received any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures for non-Hodgkin's lymphoma since July 2004 or whether he has had active disease at any time since July 2004.  

The examiner should provide an opinion concerning the impact of the Veteran's service-connected non-Hodgkin's lymphoma, including any residuals of that disability, on his ability to work, specifically whether it causes marked interference with employment.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

7.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected diabetes mellitus with peripheral neuropathy of both upper and lower extremities.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should specifically indicate whether the Veteran's diabetes mellitus requires restriction of activities (as defined by VA as avoidance of strenuous occupational and recreational activities).  

The examiner should describe all symptoms (and associated impairment of function) related to peripheral neuropathy in each of the Veteran's extremities, and should opine as to whether such impairment is equivalent to mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerves.

The examiner should, to the extent possible, distinguish symptoms attributable to the peripheral neuropathy associated with diabetes mellitus from those attributable to any nonservice-connected disability.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the findings are indicative of the Veteran's overall impairment associated with his service-connected peripheral neuropathy associated with diabetes mellitus.

The examiner should also, to the extent possible, distinguish symptoms attributable to the peripheral neuropathy associated with diabetes mellitus from any symptoms which are classified as residuals of the service-connected non-Hodgkin's lymphoma.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

8.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate his employability.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should provide an opinion concerning the impact of the Veteran's service-connected disabilities (depressive disorder, type II diabetes mellitus with peripheral neuropathy of both upper and lower extremities, hypertension, non-Hodgkin's lymphoma, and erectile dysfunction) on his employability.  The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, in the aggregate, preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.

In rendering this opinion, the examiner should consider the February 2008 letter from Dr. J.W.C. and the January 2010 VA mental disorders examination report.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

9.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

10.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate each claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

